Citation Nr: 1501904	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  09-46 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left shoulder impingement syndrome ("left shoulder disability").

2.  Entitlement to an evaluation in excess of 10 percent for left knee patellofemoral pain syndrome ("left knee disability").

3.  Entitlement to an evaluation in excess of 10 percent for right knee patellofemoral pain syndrome ("right knee disability").

4.  Entitlement to an evaluation in excess of 10 percent for recurrent bilateral plantar warts.  



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to November 2002.  The Veteran died in October 2013.  The Appellant is the Veteran's surviving biological child, and has been accepted as the Veteran's substitution for purposes of processing this appeal to completion. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In the September 2008 rating decision, the RO denied granting increased evaluations in excess of 10 percent for a left shoulder disability, left knee disability, right knee disability and recurrent bilateral plantar warts.  The Veteran appeals for higher evaluations. 

In his November 2009 Substantive Appeal, the Veteran requested a Central Office hearing, but died prior to the hearing being held.  The Appellant has not indicated that she wanted to attend a hearing.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefit Management System (VBMS) paperless claims files associated with the Veteran's appeal.  A review of the Virtual VA and VBMS claims files do not reveal any additional evidence pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran is right hand dominant; therefore, his left shoulder is his minor upper extremity.

2.  Throughout the appeal period, the Veteran's left shoulder disability has been manifested by subjective evidence of pain, weakness, stiffness, swelling, giving way, lack of endurance, locking, and tenderness; and objective evidence of pain with flexion at no less than 100 degrees and abduction at no less than 100 degrees.  

3.  Throughout the appeal period, the Veteran's left knee disability has been manifested by subjective evidence of pain, weakness, stiffness, swelling, giving way, locking, dislocation, tenderness and flare-ups; and objective evidence of pain with flexion at no less than 120 degrees and extension of zero degrees, but no ankylosis, weakness, tenderness, subluxation, or locking pain.  

4.  Throughout the appeal period, the Veteran's right knee disability has been manifested by subjective evidence of pain, weakness, stiffness, swelling, giving way, locking, dislocation, tenderness and flare-ups; and objective evidence of pain with flexion at no less than 120 degrees and extension of zero degrees, but no ankylosis, weakness, tenderness, subluxation, or locking pain.  

5.  The Veteran's plantar warts involve two painful scars on his right foot and one painful scar on his left foot.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Appellant, the criteria for an evaluation of 20 percent for a left shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201-5024 (2014).

2.  Resolving all reasonable doubt in favor of the Appellant, the criteria for an evaluation of 20 percent for a left knee disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2014).

3.  Resolving all reasonable doubt in favor of the Appellant, the criteria for an evaluation of 20 percent for a right knee disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2014).

4.  Prior to October 23, 2008, the criteria for an evaluation in excess of 10 percent for recurrent bilateral plantar warts have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.118, Diagnostic Code 7899-7804 (2014).

5.  Resolving all reasonable doubt in favor of the Appellant, as of October 23, 2008, the criteria for a 20 percent evaluation for recurrent bilateral plantar warts have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.118, Diagnostic Code 7899-7804 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied.  With regard to the increased evaluation claims, the January 2008 letter informed the Veteran of the evidence required to substantiate an increased evaluation claim, how VA determines disability ratings and effective dates, and what evidence VA is responsible for obtaining.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277-78 (Fed. Cir. 2009).

The Board concludes that the duty to assist has been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs), post-service VA and private treatment records, Social Security Administration records and lay statements are in the file.  The Appellant has not identified any other outstanding records that she wanted VA to obtain or that she felt were relevant to the present claims.  

The Veteran was afforded VA examinations for his service-connected left shoulder disability, left and right knee disabilities, and plantar warts in January 2008 and May 2011.  The VA examinations are adequate, as they are predicated on a review of the claims file, an interview of the Veteran, and examination findings supported by a complete rationale for the opinions stated.  Id.; see 38 U.S.C.A. § 3.159(c)(4).

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Appellant.  Therefore, the Appellant will not be prejudiced as a result of the Board proceeding to the merits of the claims.  

II. Higher Evaluation Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson  v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).


      
Left Shoulder Disability

For the relevant appeal period, the Veteran's left shoulder disability has been evaluated as 10 percent disabling under Diagnostic Codes 5201-5024, effective November 20, 2003, for limitation of motion due to tendonitis.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2014).  

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69 (2014).  In this case, the evidence (e.g., VA examination of May 2011) shows that the Veteran is right-handed.  Consequently, for rating purposes, the left shoulder is the minor upper extremity.  

Under Diagnostic Code 5024, tenosynovitis is to be rated as degenerative arthritis based on limitation of motion of the affected part.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X- ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2014). 

Limitation of motion of the arm is rated under Diagnostic Code 5201.  Pertinent to the minor upper extremity, a 20 percent rating is assigned for limitation of motion of the arm to shoulder level.  A 20 percent rating is assigned for limitation of motion of the arm midway between side and shoulder level.  A 30 percent rating is assigned for limitation of the arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2014).

Normal range of motion of the shoulder is from 0 to 180 degrees of flexion, from 0 to 180 degrees of abduction, and from 0 to 90 degrees of internal and external rotation.  38 C.F.R. § 4.71, Plate I (2014).

As there is no evidence of ankylosis of the shoulder or impairment of the humerus, clavicle or scapula, the diagnostic codes pertaining to such impairments are not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203 (2014).

The Appellant is seeking a higher evaluation for the Veteran's left shoulder disability.  The Veteran argued that he experienced chronic left shoulder pain resulting in problems with reaching overhead and causing him to wake up at night.  He also had a decreased range of motion which made bathing himself difficult.  See April 2010 Veteran's statement.

A September 2007 VA treatment record documents the Veteran's complaints of worsening left shoulder pain for the past three to four months.  The Veteran's pain was noted to be moderately severe with abduction, elevation of the arm and working overhead as an electrician.  The VA treating physician noted that the Veteran had been injured four years ago, had undergone arthroscopic surgery and was diagnosed with left shoulder degenerative joint disease.  

At a January 2008 VA examination, the Veteran reported left shoulder pain with reaching overhead and being able to hold his left arm up only for short periods of time.  He also complained of left shoulder weakness, stiffness, swelling, giving way, lack of endurance, locking, and fatigability.  He had intermittent aching, sticking, and sharp left shoulder pain, which radiated down his arm, three to four times a week lasting three to four hours.  The pain was precipitated by physical activity and relieved by rest and medication.  He had also received steroid injections.  The Veteran reported being able to function without medication and that he had lifted weights.  He worked as a full-time electrician, which required him to reach constantly.  He indicated that his left shoulder disability impaired his ability to perform his job.  Upon objective evaluation, the VA examiner found that the Veteran had three well-healed left shoulder arthroscopic scars, no ankylosis and no evidence of edema, effusion, weakness, tenderness, redness, heat, guarding movements, or subluxation in the left shoulder joint.  Range of motion testing of the left shoulder revealed with pain flexion at 124 degrees, abduction at 130 degrees, external rotation at 46 degrees and internal rotation at 42 degrees.  Upon repetitive use testing of the left shoulder, the VA examiner noted pain, but no fatigue, weakness, lack of endurance, or incoordination.  No additional limitation in range of motion was noted.  An x-ray of the left shoulder was normal.  The Veteran was diagnosed with impingement syndrome of the left shoulder. 

An April 2009 VA treatment record reflects that the Veteran complained of pain in his acromioclavicular (AC) joint in his left shoulder, which constantly hurt regardless of activity and woke him up at night.  He reported receiving a steroid injection four months prior which was effective for about one month.  He did not report any current shoulder instability.  An objective evaluation showed that the Veteran had no muscular atrophy or masses, intact motor and sensation to light touch, 5/5 strength, and a full range of motion.  There was a cross-test adduction sign with pain over the AC joint.  The VA treating physician noted that his AC joint was subluxing somewhat with movement and some associated crepitus.  Radiographs showed no abnormality in his left shoulder, but there was a significant amount of arthritis and some widening in his AC joint.  The VA treating physician noted a likely history of AC joint separation with posttraumatic arthritis in his AC joint.  The Veteran received a steroid injection and reported a 50 percent reduction in his pain.

A May 2009 VA treatment record documents that the Veteran's left shoulder pain returned seven to ten days after having received his steroid injection.  He reported experiencing a popping or clicking sensation when raising his left arm.  He had no numbness or tingling in his left arm.  The VA treating physician noted that the Veteran had normal motor function and his range of motion was approximately 140 degrees of flexion and abduction with pain above that range.  X-rays showed some widening of the AC joint, but was otherwise unremarkable.  

A July 2009 VA treatment record reflects that the Veteran had pain with active abduction beyond 100 to 105 degrees and with reaching up and behind his back.  The VA treating physician noted that the Veteran had weakness in the proximal musculature secondary to pain, a markedly positive empty can test and a very positive cross-body test on the left side.  An x-ray revealed slight widening of the AC joint.  An MRI revealed both bony and scar tissue development underneath the acromion and distal clavicle producing significant impingement anatomy.  

In March 2010, the Veteran underwent a left shoulder scope subacromial decompression and diagnostic arthroscopy.  See March 2010 VA treatment record.

An April 2010 VA treatment record reflects that the Veteran continued to complain of constant, aching pain at his anterior left shoulder.  An objective evaluation revealed that the Veteran had a limited range of motion with flexion and abduction at 100 degrees.  No palpable tenderness was found at the shoulder.  

A May 2010 VA treatment record documents that the Veteran reported a minor amount of pain in his left shoulder rated at 3 out of 10 with difficulty sleeping and improvement in his range of motion and strength.  The VA treating physician noted that the Veteran's left shoulder sutures were intact, his rotator cuff strength was -4/5 throughout secondary to pain and was neurovascularly intact.  The Veteran's range of motion was 120 degrees with flexion and abduction.  The VA treating physician found that the Veteran was doing well status post left shoulder arthroscopy and subacrominal decompression.  

At a May 2011 VA examination, the Veteran reported left shoulder pain, weakness, stiffness, swelling, giving way, lack of endurance, locking, and tenderness.  He rated his pain at 8 out of 10, which was precipitated by physical activity.  He reported having problems with overhead activity and lifting more than five pounds, including shopping, vacuuming, gardening, taking out the trash, and pushing the lawn mower.  He was able to brush his teeth, cook, shower, dress himself and drive a car.  He did indicate that he sometimes required help putting on a shirt because of his left shoulder.  No incapacitating episodes were noted over the past 12 months.  Upon objective evaluation, the VA examiner found that the Veteran had four linear, not painful and superficial arthroscopy scars each measuring 1.0 x 0.2 centimeters.  Motor and sensory examination results were normal.  Deep tendon reflexes were 2+.  Range of motion testing revealed flexion at 110 degrees with pain, abduction at 125 degrees with pain, external rotation at 90 degrees without pain and internal rotation at 50 degrees with pain.  There was no additional limitation in range of motion upon repetitive use testing due to pain, fatigue, weakness, lack of endurance, or incoordination.  X-rays of the left shoulder showed an absent distal clavicle residual with surgery.  The VA examiner found that the Veteran's left shoulder had progressed to impingement syndrome postoperative with scars.  

Based on a careful review of all of the evidence, throughout the appeal period, the Veteran's left shoulder disability warrants a 20 percent evaluation under Diagnostic Code 5201.  The evidence demonstrates a decreased limitation of motion of the arm near the shoulder level (flexion at 100 degrees and abduction at 100 degrees).  Although the evidence shows some improvement in the Veteran's range of motion throughout the appeal period, his flexion and abduction, at his most recent VA examination in May 2011, was only at 110 degrees and 125 degrees, respectively.  Moreover, the Board finds that the Veteran has demonstrated that a 20 percent evaluation is warranted for functional loss.  See Mitchell, v. Shinseki, 25 Vet. App. 32, 38-43 (2011); Deluca, 8 Vet. App at 204-7.  The Veteran had reported constant pain and difficulty with overhead activity and lifting more than five pounds.  He also had problems sleeping due to his pain, and complained of locking and popping of his shoulder with movement.  Moreover, these symptoms had reportedly impacted his ability to be effective in his job as an electrician.  Overall and applying the benefit of the doubt standard, the evidence more nearly approximates a 20 percent evaluation.  Therefore, the rating criteria for a 20 percent evaluation, but no higher, have been satisfied.  

The Board has considered whether the Veteran's left shoulder disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected left shoulder disability is manifested by symptoms of chronic pain causing difficulty with overhead activity, limited ability to lift heavy items and impaired sleep.  These symptoms and their resulting effects are fully contemplated by the rating schedule, which provides disability ratings on the basis of musculoskeletal deformity under Diagnostic Code 5201.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss. 

The Board concludes that there is nothing exceptional or unusual about the Veteran's disabilities; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

	Left and Right Knee Disabilities

For the relevant appeal period, the Veteran's left and right knee disabilities have each been evaluated as 10 percent disabling under Diagnostic Code 5259, effective November 20, 2003, for symptomatic removal of semilunar cartilage.  

A 10 percent evaluation is warranted for symptomatic removal of the semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  A higher evaluation is not available under this Diagnostic Code.

Diagnostic Code 5010 represents arthritis due to trauma, substantiated by x-ray findings, which in turn is to be rated under Diagnostic Code 5003 as degenerative arthritis. 38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id., Diagnostic Code 5003.

Notes (1) and (2) under Diagnostic Code 5003 provides the following: Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  Id., Diagnostic Code 5003, Notes (1) and (2). 

The Diagnostic Codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  The Rating Schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a , Plate II.

The Appellant is seeking a higher evaluation for the Veteran's left and right knee disabilities.  The Veteran argued that he experienced pain, instability, and locking with both knees.  He said that he had to use a cane and wear prosthetic braces on both knees.  See April 2010 Veteran's statement.

At a January 2008 VA examination, the Veteran reported having bilateral knee pain and stiffness, swelling and locking of his right knee.  His bilateral knee pain, rated at 6 out of 10, occurred two times a week lasting for two hours.  His pain was precipitated by physical activity and alleviated by rest and pain medication.  Upon objective evaluation, the VA examiner found that the Veteran had a normal posture and gait, no ankylosis, no locking pain, and no evidence of edema, effusion, weakness, tenderness, redness, heat, guarding movements, or subluxation.  The patella was normal bilaterally.  The VA examiner noted bilateral crepitus.  Range of motion testing revealed right and left flexion at 140 degrees and right and left extension at zero degrees without pain.  Upon repetitive use, there was no pain, fatigue, weakness, lack of endurance, or incoordination found.  There was a positive McMurray's test on the left knee.  X-rays were normal for the right and left knee.  The VA examiner diagnosed the Veteran with patellofemoral pain syndrome of the bilateral knees and noted a possible meniscus pathology.  

A March 2009 VA treatment record documents that the Veteran complained of bilateral knee pain, right knee locking two to three times a day and right knee buckling a few times a week.  He reported right knee pain with occupational demands.  He treated his pain with Tylenol.  An objective evaluation of the Veteran's lower extremities revealed no edema, good pulses, intact light touch, no swelling, left knee pain, positive crepitance and a negative drawer test. 

A May 2009 VA treatment record reflects that the Veteran was wearing bilateral knee braces to assist with knee pain and osteoarthritis.  

At a May 2011 VA examination, the Veteran reported bilateral knee pain, weakness, stiffness, swelling, giving way, locking, dislocation, and tenderness.  He reported daily flare ups of pain rated at 8 out of 10, which were precipitated by physical activity and relieved with medication and from wearing his knee braces.  He reported that prolonged sitting, standing, or walking caused his knees to lock.  He said that his knees would pop in and out.  He reported experiencing pain with climbing stairs.  He reported no incapacitating episodes.  Upon objective evaluation, the VA examiner found that the Veteran had a normal posture and gait and used knee braces and a cane.  There was no ankylosis found.  He had normal motor and sensory examination results.  Deep tendon reflexes were 2+ bilaterally.  The collateral and cruciate ligament and meniscal examinations were normal.  Crepitus was found in both knees.  Range of motion testing revealed right and left flexion at 120 degrees with pain and right and left extension at zero degrees with pain.  There was no additional limitation in range of motion upon repetitive use testing due to pain, fatigue, weakness, lack of endurance, or incoordination.  X-rays of the right and left knee showed mild patellar spurring, which were found to be consistent with the Veteran's diagnosed patellofemoral syndrome.  

Based on a careful review of all of the evidence, throughout the appeal period, the Veteran's bilateral knee disability warrants a 20 percent evaluation.  The Board finds that the Veteran has demonstrated that a 20 percent evaluation is warranted for functional loss.  See Mitchell, v. Shinseki, 25 Vet. App. 32, 38-43 (2011); Deluca, 8 Vet. App at 204-7.  The Veteran had reported flare-ups and a subjective need to use a brace and cane at times.  Moreover, these symptoms had reportedly impacted his ability to be effective in his job as an electrician.  Overall and applying the benefit of the doubt standard, the evidence more nearly approximates a 20 percent evaluation.  Therefore, the rating criteria for a 20 percent evaluation for the bilateral knees, but no higher, have been satisfied.  

As previously stated above, Diagnostic Code 5259 does not provide for an evaluation higher than 10 percent.  As such, the Board has considered whether a higher evaluation is warranted under another applicable diagnostic code for the Veteran's left and right knee disabilities.  However, the evidence does not reflect that the Veteran's limitation of motion is compensable under either Diagnostic 5260 or 5261 as the Veteran's flexion was no less than 120 degrees and his extension was zero degrees throughout the appeal period.  There is also no evidence of ankylosis (Diagnostic Code 5256) or recurrent subluxation (Diagnostic Code 5257).  Moreover, the evidence does not reflect that the Veteran is entitled to a compensable evaluation under Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5262 (impairment of tibia and fibula), or Diagnostic Code 5263 (genu recurvatum).  

The Board notes that a separate evaluation is available for a showing of lateral instability.  VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998).  

The Board finds that the Veteran is competent to report his bilateral knee symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Although the Veteran reported experiencing bilateral knee instability, the January 2008 VA examination report and March 2009 VA treatment record reflects complaints only of right knee instability.  As previously stated, the objective evidence does not support such a finding.  Indeed, the May 2009 VA treatment record reflects that the Veteran wore the knee braces to assist with his knee pain, not for support.  Accordingly, the Board concludes that the Veteran's testimony is not reliable and consistent with the other evidence.  Therefore, a separate evaluation for instability for either the left or right knee disability is not warranted.  

In sum, the Veteran's left and right knee disabilities are no more than 20 percent disabling throughout the appeal period.  

The Board has considered whether the Veteran's left and right knee disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected left and right knee disabilities are manifested by symptoms of pain which prevents prolonged sitting, standing, or walking.  These symptoms and their resulting effects are fully contemplated by the rating schedule, which provides disability ratings on the basis of musculoskeletal deformity under Diagnostic Code 5259.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss. 

The Board concludes that there is nothing exceptional or unusual about the Veteran's disabilities; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. at 115.

	Plantar Warts

For the relevant appeal period, the Veteran's recurrent bilateral plantar warts have been evaluated as 10 percent disabling under Diagnostic Codes 7899-7804, effective November 20, 2003.  The hyphenated diagnostic code indicates that the Veteran has an unlisted disability evaluation on the basis of unstable or painful scars.  38 C.F.R. 4.20; 38 C.F.R. § 4.118, Diagnostic Code 7804 (2014).  

Under prior Diagnostic Code 7804, scars that were superficial and painful on examination could be assigned a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to October 23, 2008).  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1) (prior to October 23, 2008).  Note (2) is not applicable.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2). 

Under amended Diagnostic Code 7804, a 10 percent evaluation may be assigned where there are one or two scars that are unstable or painful; a 20 percent rating may be assigned where there are three or four scars that are unstable or painful; and a 30 percent rating may be assigned where there are five or more scars that are unstable or painful.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2014).  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).  Note (2) to Diagnostic Code 7804 provides that if one or more scars are both unstable and painful, then 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2).  Note (3) to Diagnostic Code 7804 provides that scars evaluated under Diagnostic Code 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (3).

A September 2007 VA treatment record documents the Veteran's complaint of constant and severe bilateral feet pain from plantar warts.  He had undergone surgery to remove his plantar warts and used nitric oxide without improvement.  He wore three to four socks to cushion his feet and minimize the pain.  He took extra-strength Tylenol, but he found it ineffective.  The VA treating physician noted that the Veteran had been seen in the emergency room three times in the past four months.  Conventional treatment was used without success.  

At a January 2008 VA examination, the Veteran reported pain with walking from the plantar warts on the balls of his feet.  His plantar warts continued to return despite having surgery to remove them.  When the plantar warts returned, he experienced pain for three weeks.  He currently treated his plantar warts by soaking his feet and taking Motrin.  He reported that his work, as an electrician, was impaired because he had to stand on his feet for prolonged periods of time.  Upon objective evaluation, the VA examiner found that the Veteran had hammer toes on his right foot.  No pes planus, hallux valgus, hallux rigidus, or Morton's metatarsalgias was found.  The VA examiner found palpation of the metarsal heads and the plantar surfaces were nontender.  Dorsiflexion produced no pain.  The VA examiner did not find active warts upon examination of feet.  

An April 2009 VA treatment record reflects that the Veteran reported pain from a hammer toe on his right second digit.  Objective evaluation of the Veteran's feet revealed hyperkeratotic lesions bilaterally sub fourth metatarsophalangeal joint (MPJ) and sub first MPJ and a rigidly contracted second digit on the right foot.  No varicosities were noted on the bilateral feet.  The Veteran had full range of motion with no crepitus bilaterally.  The VA treating physician diagnosed the Veteran with hammer toes and plantar warts.  

In July 2009, the Veteran underwent arthroplasty of the right second digit for his hammer toe.  See July 2009 VA treatment record.

At a May 2011 VA examination, the Veteran reported recurrent plantar warts which were treated with liquid nitrogen and scraping.  Upon objective evaluation, the VA examiner found two plantar warts on the soles of the right foot and one plantar wart on the soles of the left foot each measuring 0.1 x 0.1 centimeters.  The warts were round, soft, tender and covered less than one percent of the total body surface area.  There were no signs of abnormal weight-bearing.  His feet revealed no edema, disturbed circulation, weakness, atrophy, tenderness, heat, redness, instability or signs of deformity.  There was no pes planus, hammer toes, Morton's metatarsalgia, hallux valgus, or hallux rigidus found bilaterally.  The VA examiner noted that the plantar warts affected functioning by making walking painful, but no functional limitation of standing or walking was noted.  

Based on a careful review of all of the evidence, prior to October 23, 2008, an evaluation in excess of 10 percent for recurrent plantar warts is not warranted.  The Veteran is already in receipt of the maximum evaluation under Diagnostic Code 7804 for this period.  

The Board has considered whether the Veteran is entitled to a higher evaluation under other applicable diagnostic codes for the skin in effect for this period.  Diagnostic Code 7800 pertains to scars or other disfigurement located on the head, face, or neck.  38 C.F.R. § 4.118 (2008).  Diagnostic Code 7801 provides ratings for scars, other than on the head, face, or neck, that are deep or cause limited motion.  Diagnostic Code 7802 provides a maximum 10 percent rating where a scar, not of the head, face or neck, that are superficial covering an area or area of 144 square inches (929 square centimeters) and do not cause limited motion.  Diagnostic Code 7803 assigns a maximum 10 percent rating for superficial, unstable scars.  (This diagnostic code was removed from the diagnostic criteria as of October 23, 2008.) Diagnostic Code 7805 pertains to other scars based upon limitation of function of the affected part.  Prior to October 23, 2008, the evidence does not support a higher evaluation for his recurrent bilateral plantar warts based on the above rating criteria.  

The Board notes that there are no other relevant skin diagnostic code sections for consideration in rating the severity of the Veteran's recurrent bilateral plantar warts, other than those which have already been discussed above.  Additionally, there are no other diagnostic criteria apart from the skin diagnostic codes under which the Appellant could obtain an evaluation in excess of 10 percent.  As such, an evaluation in excess of 10 percent for the Veteran's recurrent bilateral plantar warts, prior to October 23, 2008, is not warranted.  

However, as of October 23, 2008, the Board does find that, resolving all reasonable doubt in favor of the Appellant, the Veteran's recurrent bilateral plantar warts more nearly approximate as 20 percent disabling.  Based on a totality of the evidence, including the May 2011 VA examination report, which noted a total of three plantar warts on the soles of the Veteran's feet, the Veteran's assertion that his plantar warts were painful and the medical evidence showing that the Veteran's plantar warts recurred despite various forms of treatment, including surgical removal, the Veteran warrants a 20 percent evaluation, but no higher, as of October 23, 2008, the earliest possible date allowable by law.  

The Board has also considered whether the Veteran is entitled to a separate evaluation under any of the applicable diagnostic codes of the foot.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284 (2014).  However, the Board finds that the evidence does not demonstrate that either of the Veteran's feet have any foot injuries or deformities that would qualify for a separate evaluation under such rating criteria.  Although the evidence shows that the Veteran had a hammer toe on his right second digit, Diagnostic Code 5282 (hammer toe) does not provide a compensable evaluation for hammer toe on single toes.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), an Appellant may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Appellant for a disability that can be attributed only to the combined effect of multiple conditions.  

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1) (2014).




ORDER

Entitlement to an evaluation of 20 percent, but no higher, for a left shoulder disability is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to an evaluation of 20 percent, but no higher, for a left knee disability is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to an evaluation of 20 percent, but no higher, for a right knee disability is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Prior to October 23, 2008, entitlement to an evaluation in excess of 10 percent for recurrent bilateral plantar warts is denied.  

As of October 23, 2008, entitlement to 20 percent, but no higher, for recurrent bilateral plantar warts is granted, subject to the laws and regulations governing the payment of monetary benefits.  




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


